 

Exhibit 10.2

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

AMENDMENT NO. 6 TO DEVELOPMENT AND COMMERCIAL LICENSE AGREEMENT

This AMENDMENT NO. 6 TO DEVELOPMENT AND COMMERCIAL LICENSE AGREEMENT (this
“Amendment”), effective as of October 2, 2020, amends that certain Development
and Commercial License Agreement, effective February 24, 2016 (as previously
amended by that certain Amendment No. 1 to Development and Commercial License
Agreement, effective as of February 24, 2017, that certain Amendment No. 2 to
Development and Commercial License Agreement, effective as of August 21, 2017,
that certain Amendment No. 3 to Development and Commercial License Agreement,
effective as of February 5, 2018, that certain Amendment No. 4 to Development
and Commercial License Agreement, effective as of May 23, 2018, and that certain
Amendment No. 5 to Development and Commercial License Agreement, effective as of
September 18, 2019, the “DCLA”), by and among LES LABORATOIRES SERVIER, a
corporation incorporated under the laws of France having a principal place of
business at 50 rue Carnot, 92150 Suresnes, France (“LLS”) and INSTITUT DE
RECHERCHES INTERNATIONALES SERVIER, a corporation incorporated under the laws of
France having its principal place of business at 50 rue Carnot, 92150 Suresnes,
France (“IRIS”) (LLS and IRIS together jointly and severally, “Servier”), and
PRECISION BIOSCIENCES, INC., a Delaware corporation with its principal place of
business at 302 E Pettigrew St A-100, Durham, NC 27701, U.S.A.
(“Precision”).  Precision and Servier may each be referred to herein
individually as a “Party” and collectively as the “Parties.”  All capitalized
terms not otherwise defined in this Amendment shall have the meaning set forth
in the DCLA.

RECITALS

WHEREAS, the Parties have determined to modify certain rights and obligations of
the Parties under the DCLA solely as applicable to PBCAR0191 (defined below), as
further described in this Amendment; and

WHEREAS, the Parties desire to amend the DCLA as set forth below in accordance
with Section 17.8 of the DCLA.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.

Additional Definitions.  The following definitions are hereby added to Article I
of the DCLA, as un-numbered definitions:

 

a.

“Amendment No. 6” means that certain Amendment No. 6 to Development and
Commercial License Agreement entered into by the Parties, effective as of
October 2, 2020.

 

b.

“PBCAR0191” means that certain Licensed Product Candidate Directed to CD19 that
is the subject of [***].

1

--------------------------------------------------------------------------------

 

 

c.

“PBCAR0191 Development Achievement Notice” has the meaning set forth in Section
2.2.5 (as such Section is amended with respect to PBCAR0191 by Amendment No. 6).

 

d.

“PBCAR0191 Phase I Clinical Trial” has the meaning set forth in Section 2.2.4
(as such Section is amended with respect to PBCAR0191 by Amendment No. 6).

 

e.

“PBCAR0191 Phase I Notice” has the meaning set forth in Section 2.2.4 (as such
Section is amended with respect to PBCAR0191 by Amendment No. 6).

 

f.

“PBCAR0191 Phase IIa[***]” means [***].

 

g.

[***].

 

2.

Amendments to Definition of Phase II Ready Status.  Solely as applicable to
PBCAR0191, the definition of “Phase II Ready Status” in the DCLA is hereby
amended and restated in its entirety as follows:

“Phase II Ready Status” means that: (a) (i) the PBCAR0191 Phase I Clinical Trial
and the PBCAR0191 Phase IIa [***]have been completed for PBCAR0191[***].

 

3.

Addition of Section 2.2.3A to the DCLA.  A new Section 2.2.3A is hereby added to
Article II of the DCLA immediately after Section 2.2.3 and shall read in its
entirety as follows:

2.2.3ADevelopment of PBCAR0191 by Precision.

(a)Precision shall be solely responsible for, shall use Commercially Reasonable
Efforts to carry out, and shall pay all costs and expenses incurred by Precision
in carrying out, the Development activities with respect to PBCAR0191 that are
set forth in [***], including all CMC activities thereunder.

(b)[***].  Precision will consult with Servier [***] regarding the total number
of patients to be dosed in the PBCAR0191 Phase IIa[***], but Precision will have
final decision-making authority with respect to the total number of patients to
be dosed in each of the PBCAR0191 Phase IIa[***].  The PBCAR0191 Phase IIa
[***]will be deemed complete upon completion of the PBCAR0191 Phase IIa
[***]with respect to the total number of patients to be dosed as determined by
Precision.

(c)For purposes of PBCAR0191, the Clinical Trial material [***]shall[***] be
deemed to be the Phase II Ready Batch required to be produced for PBCAR0191
under this Agreement.  [***].

(d)Upon [***], Phase II Ready Batch Success shall be deemed to have occurred
with respect to PBCAR0191.  [***].

(e)Notwithstanding anything to the contrary in this Agreement, except for the
Development activities that are set forth in [***], Precision shall not be
required to conduct any further Development activities under this Agreement with
respect to PBCAR0191 without Precision’s prior written consent.

2

--------------------------------------------------------------------------------

 

 

4.

Amendments to Section 2.2.4 of the DCLA.  Solely as applicable to PBCAR0191,
Section 2.2.4 of the DCLA is hereby amended and restated in its entirety as
follows:

2.2.4Precision shall deliver written notice to the JSC as soon as reasonably
practical following its completion of [***] (the “PBCAR0191 Phase I Clinical
Trial”), together with all available data in the categories set forth in Exhibit
B to Amendment No. 6 (the “PBCAR0191 Phase I Notice”). [***]Precision will
provide any other data in the categories set forth in Exhibit B to Amendment No.
6 promptly as and when it becomes available to Precision.  The JSC shall
promptly (but in any event within [***] after the PBCAR0191 Phase I Notice)
convene a meeting to review and discuss such data with respect to PBCAR0191.
Upon Precision’s delivery of the PBCAR0191 Phase I Notice, Precision shall be
deemed to have achieved [***], and the milestone payments of [***]in Section
8.3.1(a) shall each be payable by Servier within [***]after receipt of
Precision’s invoice following delivery of the PBCAR0191 Phase I Notice.

 

5.

Amendments to Section 2.2.5 of the DCLA.  Solely as applicable to PBCAR0191,
Section 2.2.5 of the DCLA is hereby amended and restated in its entirety as
follows:

2.2.5Precision shall deliver written notice to the JSC as soon as reasonably
practical following the achievement of Phase II Ready Status (as such definition
is amended with respect to PBCAR0191 by Amendment No. 6) for PBCAR0191 (which
may or may not include, for purposes of Precision’s notice as set forth in this
sentence, the JSC having identified a pivotal Phase II Clinical Trial dose (or
dosing regimen) for PBCAR0191) together with a copy of the data package
regarding the results of Precision’s research and development program for
PBCAR0191[***] (the “PBCAR0191 Development Achievement Notice”).  Such notice
shall be deemed the Development Achievement Notice for PBCAR0191. [***]Precision
will provide any other data in the categories set forth in Exhibit B to
Amendment No. 6 promptly as and when it becomes available to Precision. The JSC
shall promptly, but in no event more than [***]following receipt of such notice,
convene a meeting to review and discuss such notice and data package with
respect to PBCAR0191 and, if not yet identified by the JSC, to identify a
pivotal Phase II Clinical Trial dose (or dosing regimen) for PBCAR0191.
Additionally, for [***]following the end of such meeting, Servier may request,
and Precision shall thereafter provide as promptly as practicable, any
additional information that could reasonably be expected to assist Servier in
determining whether it desires to exercise the Commercial Option for PBCAR0191
in accordance with Section 4.1.  In the event that the JSC determines that it
cannot identify a pivotal Phase II Clinical Trial dose (or dosing regimen) for
PBCAR0191 based on the data provided by Precision in the PBCAR0191 Development
Achievement Notice, (a) the JSC shall meet to consider whether it is
commercially reasonable to continue to seek to achieve Phase II Ready Status for
PBCAR0191 and, upon a positive determination, but subject to Section 2.2.3A(e),
develop a plan for such achievement and (b) if the JSC determines that it is not
commercially reasonable to continue to seek to achieve Phase II Ready Status for
PBCAR0191, or fails to approve a plan for such achievement within [***]after
such meeting of the JSC, then unless otherwise agreed by the Parties, neither
Party shall be required nor permitted to

3

--------------------------------------------------------------------------------

 

conduct any further Development or Commercialization activities under this
Agreement with respect to PBCAR0191.  

 

6.

Addition of Section 4.1.1A to the DCLA.  A new Section 4.1.1A is hereby added to
Article II of the DCLA immediately after Section 4.1.1 and shall read in its
entirety as follows:

4.1.1ACommercial Option Exercise Period for PBCAR0191.  Notwithstanding anything
to the contrary in this Agreement, the Commercial Option Exercise Period with
respect to PBCAR0191 shall begin on the date on which Precision provides the
PBCAR0191 Development Achievement Notice and end on [***].

 

7.

Amendments to Section 17.5 of the DCLA.  The address for notices and
communications to Servier under Section 17.5 of the DCLA is hereby amended as
follows:

If to Servier:

Head of Alliance Management

Les Laboratoires Servier

Institut de Recherches Internationales Servier

50 rue Carnot

92284 Suresnes, France

Email: francois.tharaux@servier.com

Attention: François Tharaux

and

Contracts Department Director

Les Laboratoires Servier

Institut de Recherches Internationales Servier

50 rue Carnot

92284 Suresnes, France

Email: matthieu.guerineau@servier.com

Attention: Matthieu Guerineau

 

8.

PBCAR0191 Development Plan.  The Parties, acting through their representatives
on the JSC, will agree upon and approve an updated Development Plan for
PBCAR0191 that is consistent with the terms of this Amendment No. 6 as promptly
as practical following the date of this Amendment, and such approval shall be
set forth in the minutes of the next meeting of the JSC.

 

9.

No Other Changes.  Except as expressly modified by this Amendment, the DCLA
shall remain unchanged and in full force and effect.  This Amendment shall
become a part of the DCLA as if set forth in full therein, and references to the
DCLA shall be to the DCLA as amended.  To the extent of any conflict or
inconsistency between the terms of this Amendment and the DCLA, the terms of
this Amendment shall prevail.

 

10.

Dispute Resolution; Governing Law; Jurisdiction.  The Parties acknowledge and
agree that Article XV and Section 17.13 of the DCLA shall apply to this
Amendment as if fully set forth herein.

4

--------------------------------------------------------------------------------

 

 

11.

Counterparts.  This Amendment may be executed in more than one counterpart
(including by electronic transmission), each of which shall be deemed an
original, but all of such counterparts taken together shall constitute one and
the same agreement.  

[Signature Page Follows]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 6 to Development
and Commercial License Agreement to be executed by their duly authorized
representatives.

 

For Precision BioSciences, Inc.

For Les Laboratoires Servier.

By:

 

/s/ Matt Kane

 

By:

 

/s/ Eric Falcand

 

Name:

 

Matt Kane

 

Name:

 

Eric FALCAND

 

Title:

 

CEO

 

Title:

 

Proxy

 

For Institut de Recherches Internationales Servier.

By:

 

/s/ Claude Bertrand

 

 

 

 

 

Name:

 

Claude Bertrand

 

 

 

 

 

Title:

 

Executive Vice President R&D

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A

[***]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Data Categories

[***]

 